Citation Nr: 0832782	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected left knee injury residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1987 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2006 RO rating decision.  

The veteran failed to appear without good cause to testify at 
a hearing before a Veterans Law Judge scheduled at the Board 
in Washington, DC, in March 2007.  His request for a hearing 
is accordingly deemed to be withdrawn.    See 38 C.F.R. § 
20.702(d) (2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left knee injury residuals 
currently is shown to be manifested some findings of 
arthritis and to include flexion to 70 degrees and extension 
to 0 degrees, with additional limitation of function due to 
pain, but no demonstrated instability.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected left knee injury 
residuals are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5003, 5256 to 5263 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2007). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(200).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2006, the RO sent the veteran a letter advising him 
that to establish entitlement to a higher rating for a 
service-connected disability the evidence must show that the 
condition had become worse.  The letter also advised the 
veteran of the evidence considered to date and asked the 
veteran to identify or submit additional evidence in support 
of his claim.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and was afforded ample 
opportunity to submit such information and evidence prior to 
the Rating Decision in July 2006.  

The Board also finds that the RO's April 2006 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2006 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The April 2006 letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was adjudicated as reflected in the SOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished the April 2006 letter cited hereinabove.  

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, the absence of prejudice to the veteran may be 
shown by any of the following: (1) the claimant had actual 
knowledge of what was necessary to substantiate the claim; 
(2) a reasonable person could be expected to understand from 
the notice what was necessary to substantiate the claim; (3) 
the benefit claimed is precluded as a matter of law.  

In this case, the April 2006 letter satisfies the 
requirements of Vazquez-Flores since the letter advised the 
veteran that severity of a service-connected disability may 
be established by statements from employers as to how the 
disability affected the beneficiary's ability to work, and 
also by statements discussing symptoms from people who had 
witnessed how those symptoms affect the beneficiary.  

Finally, the Board also notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim decided hereinbelow.  

The veteran's service treatment records (STR) and post-
service VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded a VA examination in May 2006.  The 
veteran has not asserted that his symptoms have become worse 
since that examination.  The veteran has stated that the VA 
examination report is "incorrect."  However, the Board has 
reviewed the examination and the other medical evidence of 
record and finds the VA examination adequate for adjudication 
of the issue on appeal.  

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3. 159(c)(4).  

The veteran was scheduled to testify before the Board in 
January 2005, but he failed without good cause to appear for 
the hearing.  His hearing request is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.702(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim for increased rating 
on appeal.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

VA must consider all potential applications of Title 38 
C.F.R., whether or not raised by claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

As noted below, the veteran does not have symptoms associated 
with the DC 5256 (ankylosis), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 
(impairment of tibia and fibula), or DC 5263 (genu 
recurvatum), so those DCs are not for application.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

In this case, the RO rated the veteran under DC 5257 
(subluxation or lateral instability).  Diagnostic codes 5260 
(limitation of flexion) and DC 5261 (limitation of extension) 
are also appropriate for rating the veteran's disorder.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows.  
A rating of 10 percent is assigned for flexion limited to 45 
degrees and for extension limited to 10 degrees.  A rating of 
20 percent is assigned for flexion limited to 30 degrees and 
for extension limited to 15 degrees.  A rating of 30 percent 
is assigned for flexion limited to 15 degrees and for 
extension limited to 20 degrees.  A rating of 40 percent is 
assigned for extension limited to 30 degrees.  A rating of 50 
percent is assigned for extension limited to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

Further, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

With particular reference to the relevant diagnostic codes in 
the present case, functional loss due to pain is to be rated 
at the same level as functional loss when flexion is impeded.  
Schafrath, at 592.  Since DC 5257 is not predicated on range 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply to that DC.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered all evidence of severity of the 
disabilities since the claim for increased rating was filed 
in November 2005, and has considered whether "staged 
ratings" are for application.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Har.  

Here, the veteran had a VA examination in May 2006.  The 
examiner noted that although the veteran was currently 
unemployed, his last job was a "sit-down job," which did 
not cause increased pain; general labor jobs, which the 
veteran had performed in the past, caused increased pain.  

The veteran reported that he could not lift anything heavy 
and experienced stiffness from sitting too long and swelling 
from weight bearing or walking.  Walking more than four to 
five blocks caused flare-ups that resulted in the veteran 
being unable to function until he is able to rest and ice the 
knee.  However, the veteran reported having no problems with 
daily activities, such as dressing and showering as long as 
no bending was required.  He denied having subluxation or 
locking.  

The examiner noted that the veteran used no assistive devices 
and did not have an abnormal gait.  The examiner also 
observed that the veteran wore a brace almost daily, but that 
it could be adjusted too tight, causing the veteran 
discomfort.  

Upon examination, the examiner found tenderness on palpation 
medial and lateral aspects, but no swelling, redness or 
obvious deformities.  Further, the examiner noted normal 
ethnic coloring and no warmth to the touch.  

The veteran's range of motion included that of flexion from 0 
to 70 degrees, absent 70 degrees of flexion with forced 
motion to 90 degrees.  

The examiner also found that the veteran exhibited weakness, 
decreased endurance, and ease of fatigability with repetitive 
range of motion and increased pain, with pain the most 
limiting factor.  Repetition did not change degrees.  
Lachmann's and drawer tests were negative; McMurray's test 
was mild positive.  

The examiner diagnosed left anterior cruciate ligament (ACL) 
tear, resolved with chronic pain, and degenerative arthritis 
of the left knee.  

A VA radiologist in May 2006, after reviewing the veteran's 
X-ray studies, noted very minimal degenerative changes 
anterior aspect left medial femoral condyle and that no 
comparison images were available.  

The record also contains VA treatment records from August 
2004 to February 2006.  In a January 2006 orthopedic 
consultation, a VA physician noted that the veteran reported 
having severe pain that prohibited him from working and 
frequently woke him at night.  He was told to avoid vigorous 
activities, but still experienced severe pain.  

Upon examination, the VA physician found that the anterior 
scar over the patella tendon was quite sensitive to the 
touch, but without other reactivity.  The physician also 
noted no warmth or effusion; the Lachmann allowed five mm of 
anterior translation, but no other ligament instability; he 
had a full range of motion with pain in both extremes and 
point tenderness over suprapatellar pouch and along surgical 
scar.  

The X-ray studies revealed findings of screws in place; some 
osteophytic reaction of intercondylar prominences; and 
minimal osteophytes in medial and patellofemoral 
compartments.  

The physician diagnosed "very early" degenerative joint 
disease (DJD) and "features of chronic pain syndrome," but 
found that no clear reason for the pain could be identified.  
The physician advised the veteran not to use his knee 
immobilizer.  

In comparing the evidence to the rating criteria, the Board 
finds that the criteria for a compensable rating for 
limitation of flexion (DC 5260) or limitation of extension 
(DC 5261) are not met, since the veteran is shown on 
examination to achieve flexion of 70 degrees and extension of 
0 degrees.  

The veteran is currently diagnosed with degenerative 
arthritis of the left knee.  As the veteran currently has a 
30 percent disability rating, the Board finds that the 
requirement of Lichtenfels is satisfied.  

However, the VA examiner found no lateral instability and 
noted that the veteran denied having subluxation or locking.  
Therefore, the Board finds that the criteria for a separate 
compensable rating for recurrent subluxation or lateral 
instability are not met.  

The Board has considered the requirements of DeLuca and the 
regulations regarding pain in considering whether the veteran 
is entitled to additional compensation for pain, weakness, 
fatigability or incoordination.  The May 2006 VA examiner 
noted that weakness, decreased endurance, and ease of 
fatigability were factors in the veteran's condition.  

However, even with the pain, and even with the pain on 
repetitive motion, the VA examiner found that the veteran was 
able to achieve motion in the left knee that was outside the 
criteria for a compensable (10 percent) rating.  Further, the 
January 2006 VA physician noted pain only in the extreme 
range of motion and emphasized that no clear reason for the 
pain could be identified.  

Accordingly, a rating higher than 30 percent rating for the 
severe service-connected left knee disability is not 
warranted in this case.  An increased rating based on pain 
also is not supported by findings showing a corresponding 
loss of function due to pain, fatigability, etc.  

The veteran asserted in his Substantive Appeal that 
everything the VA examiner explained was incorrect to the 
best of his knowledge.  However, lay persons are not 
competent to render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that the veteran is 
not competent to contradict the VA examiner's medical 
opinion.  

In any event, the Board finds that the veteran's assertions 
are not credible to the extent they challenge the findings of 
the recent examination.  The medical evidence is consistent 
with the May 2006 VA examiner's opinion.  

In conclusion, based on a careful review of the evidence, the 
Board finds that the criteria for a rating in excess of the 
current 30 percent are not met.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An evaluation in excess of 30 percent for the service-
connected left knee injury residuals is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


